Citation Nr: 1209656	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bladder cancer, including as secondary to herbicide exposure and the Veteran's service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.  He served in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran presented testimony at a videoconference hearing from the Roanoke RO chaired by the undersigned Acting Veterans Law Judge in December 2009.  A transcript of this hearing is associated with the Veteran's claims folder. 

The Board remanded the instant matter in July 2010 for additional development and adjudication. 

Subsequent to the issuance of the November 2011 Supplemental Statement of the Case, the Veteran submitted additional evidence that appears to have been associated with the claims file subsequent to its receipt post-remand by the Board.  The Board has reviewed this evidence to determine whether a further remand is warranted, as the Veteran did not waive RO review.  That notwithstanding, the Board finds that the new evidence is not "pertinent" to the claim on appeal.  38 C.F.R. § 20.1304(c) (2011).  

Specifically, the newly submitted evidence includes a copy of a Board decision (which is non-precedential in nature, per 38 C.F.R. § 20.1303 (2011)) and additional treatise evidence.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The treatise article in question, however, contains no findings supporting the causal link suggested by the Veteran.  Indeed, this article specifically indicates that there is inadequate/insufficient evidence to determine whether an association exists between bladder cancer and herbicide exposure.  Moreover, this article is fundamentally cumulative of treatise evidence already of record, as discussed below.  As such, the Board finds that this evidence is not "pertinent" and does not warrant remand under 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was exposed to herbicides.

2.  Bladder cancer is not a condition that is presumptively associated with exposure to herbicides. 

3. The record does not contain competent medical evidence linking bladder cancer to herbicide exposure, and the Veteran has not asserted symptomatology dating prior to 1997.

4.  Bladder cancer is not etiologically related to active service and is not shown by competent evidence to be causally related to any incident of service, to include as secondary to service-connected prostate cancer.   


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service or by herbicide exposure therein, to include as secondary to service-connected prostate cancer.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, February 2006 and April 2011 letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2011 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The Veteran's claim was readjudicated in a November 2011 supplemental statement of the case. 

Notwithstanding the boilerplate contention in a January 2008 statement that VA was obliged to inform the Veteran of negative evidence and of how to "counter" this evidence, 38 C.F.R. § 3.159(b) imposes no such duty, and the Board finds the duty to notify the Veteran in this case is satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2) , as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  The service treatment records and pertinent post-service medical records identified by the Veteran have been obtained and associated with the claims file.  The Veteran's application and the underlying medical evidence for his application seeking disability benefits from the Social Security Administration are of record. 

The Veteran was provided a VA examination pertinent to this claim in July 2011, as ordered by the July 2010 Board remand.  The examination was sufficient, as it included a thorough review of the claims file, an interview with the Veteran, an objective examination, and an opinion supported by a rationale.  The Board is aware that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Under these circumstances, the Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran claims entitlement to service connection for bladder cancer secondary to herbicide exposure during service, to include as secondary to the already service-connected prostate cancer.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), but this list does not include bladder cancer.  See 38 C.F.R. § 3.307(a)(6)(ii).  Therefore, this case must be addressed on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The Veteran had active duty service from May 1969 to January 1971.  The DD Form 214 confirms the Veteran's service in the Republic of Vietnam for approximately seven months.  Thus, his in-service exposure to herbicides is conceded.

Service treatment records do not reflect findings of bladder cancer.  There is no evidence of treatment or diagnosis of bladder cancer or any other malignant tumor of the gastrointestinal system within one year of separation from service.

Post-service private medical records reflect treatment of bladder cancer repeatedly since December 1997.  What is lacking in the claims file is probative evidence of a medical nexus between bladder cancer and herbicide exposure during service.  None of the records provided the by the Veteran provide a competent medical opinion linking bladder cancer to herbicide exposure. 

Instead, the Veteran has submitted what may be called treatise information, specifically an excerpt from a study entitled "Veterans and Agent Orange: Update 2000."  This study, conducted by a private organization that was apparently funded by VA, concluded that there was "inadequate or insufficient" evidence to determine whether there was an association between urinary bladder cancer and exposure to herbicides.  Given this conclusion, this evidence cannot be described as providing any support whatsoever to the Veteran's claim.  Indeed, at worst, it weighs against the claim.

Years of private treatment reports for the many recurrences of bladder cancer and tumors do not contain an opinion by the Veteran's longtime treating clinician regarding a relationship between the bladder cancer and herbicide exposure.  A December 2005 treatment report included the handwritten note that the physician discussed with the Veteran Agent Orange and smoking with the observation that the Veteran continued to smoke.  The Board does not interpret this note as any indication the treating physician acknowledged a relationship between Agent Orange and the bladder cancer.  

In July 2011, the Veteran was afforded a VA genitourinary examination.  The VA examiner reviewed the record and interviewed the Veteran, and, following an objective examination, opined that the bladder cancer was less likely than not related to service, to include the herbicide exposure, because bladder cancer was not a presumptive condition recognized by VA, and a review of medical literature suggested a variety of other risk factors that did not include Agent Orange.  The July 2011 VA examiner was also requested to provide an opinion regarding the relationship between the bladder cancer and the Veteran's prostate cancer (assessed in September 2007).  The bladder cancer, as assessed in 1998 and nearly a decade before the prostate cancer, was a transitional cell cancer, whereas the prostate cancer was described in an August 2007 pathology report as adenocarcinoma.  The VA examiner noted that these were two different types of unrelated cancer.  
   
The Board has considered the Veteran's lay opinion, which in this case is the only evidence supporting his claim.  The Veteran's representative has argued that, through a process called angiogenesis, cancerous cells are capable of "hitching a ride" and spreading to otherwise healthy organs and tissue.  Further, he argued VA should consider the "nature" of cancer, a "viscous and malignant disease" that is "known" to spread to other organs of the body.  See Transcript, p. 3.  

In the present case, however, the Veteran (as with his representative) has not been shown to have any medical training, credentials, or other expertise that would allow him to render a competent opinion as to medical causation, specifically: 1) whether a disability first observed many years after service was causally related to service, and 2) whether one disability (prostate cancer) caused or worsened another (bladder cancer).  In terms of direct service incurrence, this case is readily distinguishable from Barr because there was no observed continuity of symptomatology since service, and a malignant tumor of an internal organ (the bladder) would not be a disability capable of lay observation in any event.  As to the secondary causation/aggravation question, this is precisely the type of complex medical determination that, under 38 C.F.R. § 3.159(a)(2), is reserved for trained and credentialed medical professions, not lay witnesses.  The Board is sympathetic to the Veteran's contentions and finds him credible but is precluded from reaching its own unsubstantiated medical conclusions, and is instead bound on these matters by the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for bladder cancer, to include as secondary to herbicide exposure and as secondary to service-connected prostate cancer, and the claim for that benefit must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bladder cancer, including as secondary to herbicide exposure and the Veteran's service-connected prostate cancer, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


